150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFELD

 

Case 4:19-cv-01751-DMR Document 24 Filed 07/29/19 Page 1 of 8

KRONENBERGER ROSENFELD, LLP
Karl S. Kronenberger (Bar No. 226112)
Jeffrey M. Rosenfeld (Bar No. 222187)
Tomasz R. Barczyk (Bar No. 312620)
150 Post Street, Suite 520

San Francisco, CA 94108

Telephone: (415) 955-1155

Facsimile: (415) 955-1158
karl@KRInternetLaw.com
jeff@KRInternetLaw.com
tomasz@KRInternetLaw.com

Attorneys for Plaintiff Peter Todd

pr

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

PETER TODD, an individual,
Plaintiff,
V.

SARAH MICHELLE REICHWEIN aka
ISIS AGORA LOVECRUFT, an
individual,

Defendant.

 

 

Case No. 4:19-cv-01751-DMR

Case No. 4:19-cv-01751-DMR

DECLARATION OF PLAINTIFF PETER
TODD IN SUPPORT OF PLAINTIFF’S
OPPOSITION TO DEFENDANT’S SPECIAL
MOTION TO STRIKE PLAINTIFF’S
COMPLAINT (ANTI-SLAPP MOTION)

Date: August 22, 2019
Time: 1:00 p.m.
Location: Courtroom 4

Complaint Filed: April 3, 2019

TODD DECL. IN SUPPORT OF PLA’S OPP. TO
DEF’S ANTI-SLAPP MTN

 
150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFEL

_°
e*.
°°
ove
°

Case 4:19-cv-01751-DMR Document 24 Filed 07/29/19 Page 2 of 8 P Ty
|, Peter Todd, do hereby declare:
1. | am a citizen of Canada and Australia, and | reside in Canada. | executed

this declaration in Canada. | am the plaintiff in the above-captioned lawsuit. | have
personal knowledge of the facts stated below, and | would competently testify regarding
these facts if called to do so.

Ze | am a Bitcoin enthusiast and a leading developer of cryptocurrency and
blockchain software. | consider myself to be highly respected in the cryptography and
cryptocurrency sectors for my expertise in the security properties of the Bitcoin network
and other decentralized technologies.

2 | am personally familiar with Defendant Sarah Michelle Reichwein aka Isis
Agora Lovecruft (“Defendant” or “Lovecruft”), with whom | have interacted personally
and professionally on numerous occasions.

4. Attached hereto as Exhibit A is a true and correct excerpt from Lovecruft’s
Twitter account, which appears in connection with the Twitter handle “@isislovecruft,”
and which is located at <https://twitter.com/isislovecruft>. | have personal knowledge
that this Twitter account (i.e. @isislovecruft) is Lovecruft’s personal account. Because
Lovecruft’s complete, publicly viewable Twitter posts are voluminous, | have only
included Lovecruft’s Tweets from between February 5, 2019 and February 20, 2019,
along with Lovecruft’s most recent posts within Exhibit A. For the February 20, 2019
post, beginning “Nadim Kobeissi is a serial rapist,” the thread is expanded. As Exhibit A
shows, Lovecruft describes themself as an “anarchist; hacker; once-upon-a-time
theoretical physicist.”

5. Lovecruft previously worked for The Tor Project, Inc., the goal of which is
to provide a way of using the internet with as much privacy as possible.

6, Like myself, Lovecruft regularly attends cryptography conferences.

he | first met Lovecruft on July 4, 2014 in Paris, France at the Tor
Development Meeting. Lovecruft presented at a small group session entitled “Bridging
the Gap.” After Lovecruft completed their session, | introduced myself to Lovecruft, and

the two of us spoke about Bitcoin micropayments and Lovecruft’s cryptographic work.

Case No. 4:19-cv-01751-DMR 1 TODD DECL. IN SUPPORT OF PLA’S OPP.
TO DEF’S ANTI-SLAPP MTN
150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFEL

_@
e.
?
oe
6

ed
Case 4:19-cv-01751-DMR Document 24 Filed 07/29/19 Page 3 of 8 Py
8. Thereafter, Lovecruft and | developed a friendship, and we regularly

communicated through social media platforms about personal and professional matters.

9. | next saw Lovecruft in person on December 27, 2014 at the Chaos
Communication Congress in Hamburg, Germany. After the conference sessions,
Lovecruft and | went out to dinner and dancing with others. Lovecruft, a few others, and
| (including one of Lovecruft’s then-romantic partners) purchased tickets to travel to
Berlin to celebrate New Year’s Eve together.

10. Over the next several months, Lovecruft and | regularly communicated by
email, XMPP (OTR), and social media and occasionally met in person. Contrary to
Lovecruft’s declaration, | did not make “explicit, verbal sexual advances toward
[Lovecruft] during conferences and meetings, such as the Tor Developer Meeting in
Paris.” Also contrary to Lovecruft’s declaration, Lovecruft never asked me to stop
making sexual advances (which would not have made sense since | had not made
sexual advances).

11. In January and early February 2015, | visited the San Francisco area,
where Lovecruft and Lovecruft’s romantic partner, Mike Perry, were residing. On
January 30, Lovecruft, Perry, and | went hiking and out to dinner. Lovecruft and Perry
invited me to spend the night at Lovecruft and Perry’s apartment, which | did. | slept on
the couch in the living area of the apartment, while Lovecruft and Perry slept in the
bedroom. On February 2, Lovecruft invited me to attend a cryptographers meetup with
Lovecruft and Perry that day, which | did.

12. | returned to San Francisco in March 2015. Again, Lovecruft and Perry
invited me to stay at their apartment, where we drank, danced, and listened to music.

13. Contrary to Lovecruft’s declaration, | was not in San Francisco on or
around September 5, 2015. While | did travel to San Francisco in August 2015,
Lovecruft’s description of their interactions with me during this time is false.

14. On August 22, 2015, | travelled to San Francisco to attend the SF Bitcoin
Devs Meetup and other professional reasons. While in San Francisco, | stayed with

friends, including Elizabeth Stark. On the night of August 24, | went out to dinner with

Case No. 4:19-cv-01751-DMR 2 TODD DECL. IN SUPPORT OF PLA’S OPP.
TO DEF’S ANTI-SLAPP MTN
150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFEL

°
.
-
ee
o*,
.

Case 4:19-cv-01751-DMR Document 24 Filed 07/29/19 Page 4 of 8 p)- .
Lovecruft, Perry, and others. After dinner, Lovecruft, Perry, others, and | went to the SF

Bitcoin Devs meetup.

15. On August 26, 2015, | planned to meet Lovecruft at the Workshop Café in
San Francisco to work on Bitcoin Core’s Tor support. | arrived at the café at around 6:00
p.m., with Lovecruft arriving approximately an hour-and-a-half later. Lovecruft and |
briefly discussed computer code at the café. When the café closed at around 10:00
p.m., Lovecruft and | walked to Taqueria Cancun for dinner. Lovecruft and | ordered
food in the restaurant, but we ate in the public courtyard of the Social Security
Administration building. While we ate, Lovecruft and | discussed both personal and
professional matters, and Lovecruft fed spare nachos to the rats. At 11:30 p.m.,
Lovecruft hailed a cab, stating that they were going home, and | walked to Elizabeth
Stark’s apartment. | made no sexual statements to Lovecruft or anybody else during this
time. Moreover, | did not initiate any physical contact with Lovecruft during this time.

16. After this interaction, Lovecruft and | regularly communicated with each
other both publicly and privately, and Lovecruft’s communications reflected no fear or
dislike of me. In fact, on August 28, 2015 (two days after Lovecruft had dinner with me
at Taqueria Cancun), Lovecruft invited me to go to the beach. The next day, Lovecruft,
Perry, and | went to the beach and then to Lovecruft’s apartment, where we watched the
cartoon Gravity Falls and consumed alcohol.

17. Attached hereto as Exhibit B is a true and correct copy of a set of Pond
messages sent from Lovecruft to me after August 26, 2015. Pond is an email-like
messaging application with cryptographic features. Attached hereto as Exhibit C is a
true and correct copy of the set of Twitter Direct Messages exchanged between
Lovecruft and me after August 26, 2015.

18. On September 5, 2015, Lovecruft invited me to attend the 2015 Summer
Tor Dev Conference in Berlin, Germany. Attached hereto as Exhibit D is a true and
correct copy of an email exchange between Lovecruft and me, dated September 5,
2015, in which Lovecruft stated, “But | leave on the 20th for the Tor developer meeting

in Berlin. Although, given enough funding... you’re totally welcome to crash it like time

Case No. 4:19-cv-01751-DMR 3 TODD DECL. IN SUPPORT OF PLA’S OPP.
TO DEF’S ANTI-SLAPP MTN
150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFEL

°
6.
ee
a%s
e

Case 4:19-cv-01751-DMR Document 24 Filed 07/29/19 Page 5 of 8 yy
before last! \o/.” | travelled to Germany for the conference, and between September 29,

2015 and October 8, 2015, Lovecruft and | interacted in personal and professional
settings, including attending meetings, going to nightclubs, dancing, and dining at
restaurants. AS an example, and as Exhibit C reflects, on October 8, 2015, Lovecruft
asked me to “hang out” with them in person in Berlin.

19. After the Berlin meeting, and as Exhibits B and C reflect, Lovecruft
continued to communicate with me via email, Pond, XMPP (OTR), and social media
about a variety of personal and professional topics, including buying tickets to a
conference, advice for travelling in China, how Lovecruft’s presentations went, and job
prospects.

20. As Exhibit B reflects, on May 1, 2016 Lovecruft requested that | timestamp
Lovecruft’s blog post about supposed FBI harassment.

21. And as Exhibit B also reflects, on May 25, 2016, Lovecruft informed me
that rape allegations against journalist and computer security researcher Jacob
Appelbaum (“Appelbaum”) were to be made public in the near future. At the time
Lovecruft entrusted me with this knowledge, the allegations were not publicly known.

22. On August 18, 2016 | posted the following statement on Twitter about
Lovecruft’s allegations against Appelbaum: “See, as a relative outsider to that
community | can't tell what is true and what isn't. That's a big problem.” A true and
correct copy of my August 18, 2016 Tweet is attached hereto as Exhibit E.

23. Lovecruft is close friends with declarant Bryce Wilcox aka “Zooko”
(“Wilcox”).

24. Wilcox is the founder and CEO of Zcash, a cryptocurrency business, and
Lovecruft themself has done work for Zcash. Attached hereto as Exhibit F is a true and
correct copy of a November 17, 2014 email from Lovecruft to me, in which Lovecruft
states, “I’m at Zooko’s house this week in a ‘secret meeting’ to discuss Zerocash
hacking, and also some general Tahoe-LAFS/Tor geekery.”

25. On May 14, 2018, | published a Tweet criticizing the security of Zcash.
Attached hereto as Exhibit G is a true and correct copy of my May 14, 2018 Tweet

Case No. 4:19-cv-01751-DMR 4 TODD DECL. IN SUPPORT OF PLA’S OPP.
TO DEF’S ANTI-SLAPP MTN
150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFEL

° 8
os

ee
e:

oe
e

Case 4:19-cv-01751-DMR Document 24 Filed 07/29/19 Page 6 of 8 r
criticizing Zcash, and which is located at:

<https://twitter.com/peterktodd/status/996128543242366976 >.
26. Within hours after | published the Tweet in Exhibit G, Lovecruft published
a Tweet, a true and correct copy of which is attached hereto as Exhibit H, and which is

located at <https://twitter.com/isislovecruft/status/996263395602055168>: this Tweet

states:

“peter todd is complete trash, and not just for his idiotic takes on
privacy and security, he’s also an abuser who doesn’t seem to
understand the word ‘no’ and harasses rape victims (and he’s
managed to be the only person I’ve ever had to block on github).”

(emphasis in original).

27. On February 5, 2019, | again published several statements on Twitter
identifying vulnerabilities in Zcash’s cryptocurrency model. A true and correct copy of my
set of my February 5, 2019 Tweets regarding Zcash is attached hereto as Exhibit | and
are located at <https://twitter.com/peterktodd/status/1092828450023456768>.

28. As Exhibit A reflects, just a few hours later, Lovecruft published the Tweet:

“this is not even touching upon the stories of the rape and assault

survivors of you and @petertodd and @ioerror and you all have
been seen to behave conveniently alike and seen to dutifully
protect one another *”

29. As Exhibit A further reflects, three days (and five Tweets) later, Lovecruft
published the following Tweet:

“| love watching the men in my industry who've sexually abused me
and many others squirm as i take them out one by one while they
nervously await their turn [{] hahahahahahahaha eat goat dung you
epoxy brained cowards”

30. As Exhibit A further reflects, on February 20, 2019, Lovecruft published the

following Tweet:

“Nadim Kobeissi is a serial rapist and abuser who defends other
rapists including Jacob Appelbaum and Peter Todd and in 2012 he
grabbed my face and force kissed me at a conference and i

absolutely believe the multiple survivors i've personally spoken with
since then.”

31. As Exhibit A further reflects, on February 20, 2019, Defendant published

the following Tweet in response to a Tweet question from @_willish:

[@_willish]: “Peter todd is a rapist?”

Case No. 4:19-cv-01751-DMR 5 TODD DECL. IN SUPPORT OF PLA’S OPP.
TO DEF’S ANTI-SLAPP MTN
150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFEL

se 4:19-cv-01751-D Document 24 Filed 07/29/19 Page 7 of 8
Ca ves, simi ar to Na im, i personally have a story about Peter Todd Py

and i’ve personally spoken with survivors with absolutely awful and
horrifying reports who are terrified of him and of coming forward

(rightly so) [{] i however am not afraid and shitty dudes are going
down”

32. | will refer to the Tweets identified in Paragraphs 28-31 as the “Tweets at
Issue.”

33. The Tweets at Issue are false. Contrary to the Tweets at Issue, | have
never raped or sexually assaulted Lovecruft or anybody else. Lovecruft made up the
accusations in the Tweets at Issue and in their declaration. Similarly, | believe that
Lovecruft and Wilcox, or alternatively just Lovecruft, fabricated the declaration of Jane
Doe, as the declaration is false. Contrary to Jane Doe’s declaration, | did not rape,
assault, or coerce anybody into having sex with me.

34. Attached hereto as Exhibit J is a true and correct copy of a biography
of Shari Steele from the Electronic Frontier Foundation’s website, located at:
<https:/Awww.eff.org/about/staff/shari-steele>.

35. Attached hereto as Exhibit K is a true and correct copy of a December
26, 2017 Tweet by Shari Steele, which was published _ at:
<https://twitter.com/ssteele1234/status/945850989113786369>.

36. Attached hereto as Exhibit L is a true and correct copy of a series of
Tweets by Lovecruft about Electronic Frontier Foundation John Gilmore, which
Lovecruft posted on October 16, 2017, and which are available at:
<https://twitter.com/isislovecruft/status/920150647445401601>.

37. Attached hereto as Exhibit M is a true and correct copy of an article
published in the Guardian on October 11, 2016, entitled Power, secrecy and
cypherpunks: how Jacob Appelbaum ripped Tor apart, and which is available at
shttps:/Awww.theguardian.com/technology/2016/oct/11/jacob-appelbaum-tor-project-
sexual-assault-allegations>.

38. Attached hereto as Exhibit N is a true and correct copy of a webpage
from Lovecruft’s blog, located at <https://blog.patternsinthevoid.net/the-forest-for-the-
trees.html>, and which accuses Jacob Appelbaum of sexual assault.

Case No. 4:19-cv-01751-DMR 6 TODD DECL. IN SUPPORT OF PLA’S OPP.
TO DEF’S ANTI-SLAPP MTN
150 Post Street, Suite 520 San Francisco, CA 94108

KRONENBERGER ROSENFEL

se
e.
ee
e-
oe
e

Case 4:19-cv-01751-DMR Document 24 Filed 07/29/19 Page 8 of 8
39. Attached hereto as Exhibit O is a true and correct copy of a webpage that

previously appeared on Lovecruft's blog, located at <blog.patternsinthevoid.net/the-ccc-
men-who-hate-women.html>, and which accused a pseudonymous individual of a
“horrific assault.” Attached hereto as Exhibit P is a true and correct copy of an earlier,
archived version of Lovecruft’s blog post, obtained from <https://archive.fo/gRvDF>, and
which shows that Lovecruft had previously identified the pseudonymous alleged
perpetrator as “Will Scott” and had accused him of “gang rape.”

40. Attached hereto as Exhibit Q is a true and correct copy of a Tweet
published by Lovecruft on June 15, 2016, which accused Jacob Appelbaum of sexual
assault, and which is available at
<https://twitter.com/isislovecruft/status/743131291093209089>.

41. Attached hereto as Exhibit R is a true and correct copy of a Zcash
Protocol Specification, which is available at
<https://pdfs.semanticscholar.org/4363/fc884880a826aa64a65aa15de9f7c07'458e.pdf>,
and which identifies Lovecruft as a contributor to the Zerocash protocol design.

42. During at least 2015 and 2016 (and perhaps later), Lovecruft and Henry
de Valence were romantic partners.

43. Attached hereto as Exhibit S is a true and correct copy of an article by
Henry de Valence, published on multiple online fora, and available at
<medium.com/@hdevalence/when-hell-kept-on-payroll-somewhere-is-where-you-are-

f419d3022d0> with a publication date of March 16, 2017.
/I

I
//

| declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct. Executed on July 2 a , 2019.

Pe tar Tete

Peter Todd

By:

 

Case No. 4:19-cv-01751-DMR 7 TODD DECL. IN SUPPORT OF PLA’S OPP.
TO DEF’S ANTI-SLAPP MTN
